Opinion by
Mb. Justice Gbeen,
This proceeding was a petition for the removal of an assignee for the benefit of creditors. The original deed of assignment executed in 1885 was made by D. V. Ahl, P. A. Ahl and P. A. Ahl & Brother, and included the property of the partnership and the individual property of the members. Two assignees were appointed by the deed and they accepted and executed the trust until 1890, when they settled their accounts and were discharged on their own petition, and two other persons were appointed in their place. These persons continued in office until 1895, when W. A. Coffey was appointed in their place. The great bulk of the large and scattered assigned estates had been administered by the prior assignees when Coffey was appointed. There were still however a good many pieces of real estate and some personal property left to be administered by Coffey, and in 1897, he filed his first account. All the estates were managed together by each set of assignees and were so treated that it became impracticable to separate them. A large number of exceptions were presented to the account filed by Coffey as assignee in 1897, an auditor was appointed and, in July, 1898, while testimony was being taken before the auditor, a petition was presented to the court of common pleas by Q. P. Ahl, as administrator of John A. Ahl, deceased, who was a creditor to a large amount of D. Y. Ahl, one of the assignors, and a member of the firm of P. A. Ahl & Brother, praying for the removal of Coffey as assignee for causes mentioned in the petition. D. Y. Ahl had died in 1893, which was prior to Coffey’s appointment as assignee, but the settlement of the assigned *376estates proceeded as before. P. A. Ahl died in 1897, but the settlement of the assigned estates was not yet completed. Coffey still continued to act as assignee of all the estates, and was so doing when the petition for his removal was presented. The learned court below, after hearing the case upon the petition, answer and testimony, made a decree removing the assignee from his position in all the estates, and from that decree the present appeal was taken. One of the matters strongly urged in the argument was that, as the petitioner was only the representative of a person, John A. Ahl, who was a creditor of D. Y. Alii only, and not of the firm, nor of P. A. Ahl, and as the petitioner only asked for the removal of Coffey as assignee of D. Y. Ahl, the court had no jurisdiction which would authorize the discharge of Coffey as assignee of the firm of P. A. Ahl. The question is peculiar, and one of very rare occurrence, but we incline to the opinion that the exception to the jurisdiction is not well taken. The appointment of Coffey was as assignee for all the estates, and he acted as such in all his proceedings. It is difficult to see how he could be removed as assignee of D. Y. Ahl without becoming thereby incapacitated from acting as assignee of the other estates. The act of his appointment was a unit, he was appointed for one and for all by the same decree. If he could execute one appointment he was obliged to execute all. And this was so, not only because he was appointed for all, but because the estates of the individual members of the firm and of the firm, as such, were so mingled and interwoven together that it would be scarcely possible to treat them separately. If Coffey were still to act as assignee for P. A. Ahl & Brother, and P. A. Ahl, because he cannot be removed from those positions, in consequence of such removal not' being asked for in the petition, then he would remain clothed with all the power and rights of such assignee, and would be entitled to continue to act as such in dealing with the estates. But D. Y. Ahl was a member of the firm of P. A. Ahl & Brother, and his estate was liable to be appropriated, if necessary to the payment of the debts of that firm, and for that reason it must be accessible for whatever purposes it may be required in the settlement of the joint estate. Moreover, the partnership creditors must work out their remedies through the equities of the partners, and this involves the settlement of *377the partnership accounts as between the partners. In such a situation we think the action of the court in removing Coffey as assignee of D. V. Ahl embraces by necessity the right to remove him entirely from all. His appointment was a unit, we think his removal should be the same.
With regard to the causes of removal, they are fully expressed in the opinion of the court below, and we think they are amply justified by the testimony. They involve charges of waste and mismanagement, the payment of claims which were not legitimate, the incurring and paying of excessive charges for numerous services, the receipt and disbursement of large sums, without a single dollar remaining for creditors, the entirely unnecessary expenditure of a very considerable amount of money for the removal of a costly monument to another locality, the payment of debts which had been contracted by the assignors after the date of the assignment, the payment of very considerable sums for repairs to the real estate as to some of which it is alleged there were no actual repairs made, and as to others that the amounts paid were excessive and unreasonable. All these and other matters were found by the court as facts, and were quite sufficient to justify the decree of removal. The assignments of error are all dismissed.
Decree affirmed and appeal dismissed at the cost of the appellant.